Citation Nr: 9910361	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-08 581	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury with headaches.  

2.  Entitlement to service connection for a psychiatric 
disorder to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This matter arises from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the veteran's claims for 
service connection for residuals of a head injury with 
headaches and for a psychiatric disorder to include PTSD.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
any currently diagnosed headaches or related symptomatology 
and any incident of the veteran's active service.  

2.  There is no competent evidence of a nexus between the 
veteran's diagnosed depression and any incident of his active 
service.  In addition, there is no diagnosis of record of 
PTSD.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of a head injury with headaches is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim for service connection for a 
psychiatric disorder, to include PTSD, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(1998).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1998).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link established by medical 
evidence, between the current medical symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
"has the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus between the in-service injury or 
disease and the current disability, as shown through the 
medical evidence.  See Epps, supra.  Lay or medical evidence, 
as appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 506 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period, 
and that the veteran still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply (i.e., if a 
chronic disorder is not noted in service), a claim may still 
be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is determined thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology."  Savage, at 498.  

II.  Residuals of Head Injury With Headaches

The veteran contends, in substance, that he was struck on the 
head with a rifle butt during his active service, and that he 
currently has an indentation in his skull with residual 
scarring and headaches.  His service medical records are 
negative for any indication of or treatment for such an 
injury.  Likewise, the contemporaneous clinical treatment 
records are negative for any indication of treatment for such 
an injury until approximately August 1997.  

In support of his claim, the veteran submitted VA outpatient 
treatment records dating from November 1988 through September 
1998.  These records show that in August 1997, the veteran 
was seen for complaints of an indentation on his left 
forehead and headaches.  He reported that two months 
previously, his wife had noticed an indentation in his head, 
and he had indicated that it was the likely result of being 
struck with a rifle butt over the left eye in service in 
1943.  The treating physician noted that the area appeared to 
be an old suture site, and rendered a diagnosis of "head 
indentation."  The veteran also reported experiencing 
occasional headaches that he indicated were relieved by 
Bufferin.  He expressed his opinion that the headaches were 
the result of the head injury he claimed to have sustained in 
service.  

In May 1997, the veteran underwent a VA rating examination, 
in which he reported having been struck over the left eye in 
service, and experiencing headaches which he believed to have 
resulted therefrom.  He indicated that his headaches only 
occurred when he was depressed, and that they were relieved 
by Advil.  On examination, no physical or neurological 
defects or abnormalities were noted.  The examiner concluded 
with a diagnosis of psychogenic headaches related to 
depression.  He also observed that there was no evidence that 
the veteran suffered from headaches secondary to a head 
injury sustained in 1943.  

In August 1997, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO in which he testified that 
he had been struck above his left eye by a rifle butt in 
1943.  He stated that he was given aspirin to take to relieve 
his pain, and that the pain eventually subsided.  He 
indicated that his wife had recently noticed an indentation 
on his skull around the area in which he had been struck by 
the rifle butt, but that he had been unable to obtain 
treatment from the VA hospital.  

The Board has evaluated the evidence of record, and concludes 
that the veteran has failed to submit evidence of a well-
grounded claim for service connection for residuals of a head 
injury with headaches.  As noted, his service medical records 
are negative for treatment for any such injury.  The first 
complaints relating to the claimed injury and resulting 
headaches were noted in August 1997, after the veteran's wife 
had noticed an indentation in his skull.  However, the 
treating physician, aside from noting the history of having 
been struck on the head by a rifle butt in 1943 as reported 
by the veteran, failed to offer any opinion that the 
veteran's diagnosed skull indentation was the result of any 
in-service injury, and he failed to offer any opinion or 
diagnostic comment regarding the veteran's claimed headaches.  

Moreover, the report of the veteran's May 1997 VA rating 
examination was negative for any physical or neurological 
findings relating to any in-service head injury.  In fact, 
the examiner concluded that the veteran's headaches were 
secondary to his depression, and specifically noted that 
there was no evidence of record to suggest a link between the 
veteran's claimed headaches and his head injury of 1943.  

In addition, lay statements and testimony by the veteran that 
he currently suffers from residuals of a head injury 
including headaches do not constitute medical evidence.  As a 
lay person, lacking in medical training and expertise, the 
veteran is not competent to address an issue requiring an 
expert medical opinion, including medical diagnoses or 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board acknowledges that the veteran's 
statements that he was struck on the head by a rifle butt 
during training in 1943, and that he was immediately given 
aspirin to relieve his subsequent pain.  However, absent a 
medical opinion or diagnosis that he currently experiences 
symptomatology including headaches that are related to that 
injury, his claim is not well grounded, and must be denied on 
that basis.  

III.  Psychiatric Disorder to Include PTSD

The veteran contends, in substance that he suffers from a 
psychiatric disorder, manifested by depression, and PTSD that 
were incurred as a result of his experiences in World War II.  
The record shows that the veteran served primarily as a truck 
driver in combat engineer units in the European and Pacific 
theaters of operations in World War II.  His service medical 
records are negative for any indication of complaints of or 
treatment for any psychiatric disorders.  

In support of his claim, the veteran submitted 
contemporaneous clinical treatment records dating from 
approximately November 1988 through September 1998.  These 
records show that he was seen, beginning in November 1993, 
for complaints of depression and related disorders.  The 
records show that the veteran experienced bouts of depression 
lasting for periods of several weeks, and that they would at 
times involve nightmares of World War II.  No diagnosis was 
offered that the veteran's symptomatology was related to his 
active service, and the records do not contain any diagnosis 
of PTSD.  

In May and June 1997, the veteran underwent VA rating 
examinations to evaluate his claimed psychiatric disorder(s).  
He reported that occasionally, he would experience nightmares 
of dead people and animals that he had encountered during 
World War II.  The veteran was unable to point to a specific 
stressor that might have precipitated PTSD, and indicated 
that he had been lucky in having been selected to drive the 
mess hall truck for his unit.  The examiner concluded that 
the veteran did not meet the criteria for a diagnosis of 
PTSD.  The examiners offered diagnoses of Axis I major 
depression and dysthymia, but did not suggest that these 
diagnosed disorders were related to the veteran's active 
service.  

In August 1997, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO in which he testified that 
during his service in World War II, he witnessed battlefield 
conditions in Europe, and saw dead and wounded soldiers and 
animals strewn throughout the combat zone.  He indicated that 
he experienced nightmares about these events, and that his 
wife would have to wake him up from such dreams.  He also 
testified that he worked steadily since the time of his 
discharge until he retired.  The veteran indicated that he 
took Wellbutrin to control his depression.  

The veteran submitted signed affidavits dated in August 1997 
from his wife and from a colleague who had both known him 
prior to service and served with him in World War II.  The 
veteran's wife stated that following his discharge from 
service, the veteran often felt depressed and experienced 
nightmares about the war.  The veteran's colleague stated 
that after they had returned home from overseas, he noticed 
that the veteran would become depressed for different periods 
of time, and was described as having combat fatigue.  

The Board has evaluated the evidence of record, and finds 
that there is no competent medical evidence that the veteran 
currently has PTSD, or that he otherwise has a psychiatric 
disorder that is related to his active service.  The Board 
acknowledges that during the course of his service in World 
War II, the veteran witnessed dead and wounded soldiers and 
animals in the battle zone.  However, the record does not 
contain any diagnosis of PTSD, as required by 38 C.F.R. 
§ 3.304(f) (1998), for service connection for PTSD.  
Likewise, while the records show a current diagnosis of 
severe depression and dysthymia, there is no medical opinion 
stating that such conditions were incurred as a result of the 
veteran's active service.  

The veteran stated that he served as a truck driver for his 
unit's mess section, and as such was not involved in any 
direct combat.  In short, however, the reports of VA rating 
examinations of May and June 1997 indicate that he has not 
met the criteria for PTSD, and that while he does have a 
current disability for VA purposes, there is no medical 
evidence of a nexus between this disability, diagnosed as 
severe depression, and the veteran's active service.  

In addition, lay statements and testimony by the veteran, his 
wife, and his colleague that he currently suffers from a 
psychiatric disorder, including PTSD, do not constitute 
medical evidence.  As lay persons, lacking in medical 
training and expertise, these individuals are not competent 
to address issues requiring expert medical opinions, 
including medical diagnoses or opinions as to medical 
etiology.  See Moray, 5 Vet. App. at 214; Espiritu, at 2 Vet. 
App. at 494-95.  The Board recognizes that during the course 
of his active service in World War II, the veteran was 
exposed to various traumas, consistent with service in combat 
zones, such as those he has alleged throughout the course of 
this appeal.  However, as noted, service-connection for PTSD 
requires a medical diagnosis, and a medical opinion linking 
the diagnosed PTSD to the claimed in-service stressor.  
Absent such a medical opinion, the veteran's claim is not 
well grounded, and must be denied on that basis.  

IV.  Conclusion

For the above reasons, it is the decision of the Board that 
the veteran has failed to submit well-grounded claims for 
service connection for residuals of a head injury with 
headaches and for a psychiatric disorder, to include PTSD.  
The Board has not been made aware of any additional evidence 
which could serve to well ground the veteran's claims.  As 
the duty to assist is not triggered here by well-grounded 
claims, the Board finds that the VA has no obligation to 
further develop the veteran's claims.  See 38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).  The Board also views its discussion as sufficient to 
inform the veteran of the evidence necessary to file well-
grounded claims for service connection for residuals of a 
head injury with headaches and for a psychiatric disorder to 
include PTSD.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a head injury with 
headaches is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for a psychiatric disorder, to include 
PTSD, is denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 


